DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 3/3/2020 in which claims 1-13 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of fund transfer without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., opening the user accounts by creating corresponding database entries on an operator data and processing server, where each of the user accounts, and no more than one user account, is associated to one of the users; at locations remote from the operator data and processing server, using payment cards to make purchases, each of the payment cards being associated to a single respective user account, the payment cards giving each user access to monetary funds of the user account to which the user is associated, the step of using the payment cards making the single respective user account associated thereto eligible to an incentive reward program without using any additional reward card at a time of payment, such that the payment acts, alone and only by itself, as an action both performing a purchase and providing eligibility to the incentive reward program; at the operator data and processing server, receiving a portion of respective purchase prices for the purchases made during a given accumulation period using the payment cards, in a pool of funds defined the operator data and processing server selecting, from the purchases made, refunds to be credited from the trust to the eligible user accounts, wherein the selecting, from purchases made, results in fully refunding a number of purchases which is less than a total number of purchases made; and crediting a full value of the refunds from the trust on the operator data and processing server to the eligible user accounts, thereby increasing the monetary funds available to the respective users who have access to the eligible purchasing accounts through their payment cards and emptying the trust for a next accumulation period, thereby providing the incentive reward program to users without providing any additional, separate user account for the incentive reward program other than the user accounts already opened; wherein the payment cards used for payment by each user are respectively the same payment cards which are fully refunded through their purchasing accounts thereby avoiding the use of payment cards which are distinct from reward cards hence reducing the number of user accounts required and thereby reducing and optimizing the usage of the computing hardware of the server.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of managing fund transfer and may correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions).  The additional limitations of database, an operator data and processing server, and the computing hardware of the server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of database, an operator data and processing server, and the computing hardware of the server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of database, an operator data and processing server, and the computing hardware of the server are recited at a high level of generality, and under their broadest reasonable interpretation, comprises a generic computer arrangement.  The presence of a generic computer Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of database, an operator data and processing server, and the computing hardware of the server are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional element when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Dependent claims 2-11 further define the abstract idea that is present in the independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional element that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claim 1-11 are not patent-eligible.
Claim 12 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 12 recites a series of steps, e.g.,  providing a mobile application for installation on a web-enabled computing device associated to each of the users; opening the user accounts by creating corresponding database entries on an operator data and processing server; at locations remote from the operator data and processing server, making purchases using monetary funds of the user account to which the user is associated, thereby making the user account associated thereto eligible for a refund; at the operator data and processing server, receiving a portion of respective purchase prices for the purchases made during a given accumulation period, in a pool of funds defined as a trust; the operator data and processing server selecting, from the purchases made, refunds to be credited from the trust to the eligible user accounts, wherein the selecting, from purchases made, results in fully refunding a number of purchases which is less than a total number of purchases made; sending an alert notification through public networks and a separate secure data communication and processing network to the web-enabled computing device to which are associated the selected respective purchasing accounts; upon receiving the alert notification, activating the mobile application on the web-enabled computing device such that the user accepts the refund and the web-enabled computing device transmits an acceptance message to the operator data and processing server; upon receiving the acceptance message, the operator data and processing server credits a full value of the refunds from the trust on the operator data and processing server to the eligible user accounts, which immediately increases the monetary funds available to the respective users who have access to the eligible purchasing accounts through their payment cards, empties the trust for a next accumulation period and gives the users of the selected respective purchasing accounts immediate access to the refunds without having to access a separate account dedicated to a refund program.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of managing fund transfer and may correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions).  The additional limitations of a mobile application, a web-enabled computing device, a database, an operator data and processing server, public networks and a separate secure data communication and processing network do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a mobile application, a web-enabled computing device, a database, an operator data and processing server, public networks and a separate secure data communication and processing network result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a mobile application, a web-enabled computing device, a database, an operator data and processing server, public networks and a separate secure data communication and processing network are recited at a high level of generality, and under their broadest reasonable interpretation, comprises a generic computer arrangement.  The presence of a generic computer arrangement does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 12 is directed to an abstract idea (Step 2A, Prong Two: NO).
The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a mobile application, a web-enabled computing device, a database, an operator data and processing server, public networks and a separate secure data communication and processing network are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The additional element when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 12 is not patent eligible.
Dependent claims 2-11 and 13 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional element that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claim 1-13 are not patent-eligible.
				Prior art Rejection
Examiner notes that there are no prior art rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/
Primary Examiner, Art Unit 3693